Title: To George Washington from Tobias Lear, 22 August 1794
From: Lear, Tobias
To: Washington, George


               
                  My dear Sir,
                  George Town [Md.] Augt 22d 1794
               
               It is with peculiar pleasure that I inform you of my having once more arrived in this comparatively happy Country.
               I sailed from Liverpool on the 11th of June and reached this place today. I have brought with me a valuable cargo of goods—and have made my arrangements of business to my Satisfaction in England, Scotland & Holland. I have returned home without visiting other Countries, because I found the Spirit of Revolution was so far prevailing everywhere that there could be no calculation upon the operations of measures next year which may be concerted this in the commercial line.
               I heard of Mr Jay’s arrival in London the day before I left Liverpool, and have had the pleasure to learn since my arrival that there have been advices from him of a later date than my Sailing.
               Having but a few moments before the mail closes it is not in my power to Say anything on the subject of public affairs in Europe, & indeed of facts, & opinions founded on observation, I should have more to say than could be contained in the limits of a reasonable letter.
               To the good & respectable Mrs Washington I must beg to be remembered in terms of gratitude & high respect—and to Mr Dandridge—Miss Nelly & my young friend Washington I give my best love—With sentiments of sincere attachment I have the honor to be my dear Sir, Your grateful friend & respectful servant
               
                  Tobias Lear.
               
            